Citation Nr: 0837102	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-30 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Validity of an overpayment established due to incarceration 
from January [redacted], 1995, to June [redacted], 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from November 1975 until April 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, which reduced the veteran's VA benefits 
due to his incarceration.

The veteran had also appealed the validity of an overpayment 
established due to incarceration from June [redacted], 1995, to 
November [redacted], 1995.  However, following the Board's 2007 
remand in this case for verification of the veteran's 
involvement in a work release program during this period, the 
overpayment was invalidated for the period from June [redacted], 
1995, to November [redacted], 1995, and the RO readjusted the 
veteran's benefits.  Accordingly, as that action represents a 
full grant of the benefit sought as to the period from June 
[redacted], 1995, to November [redacted], 1995, it will not be addressed 
further in this decision.


FINDINGS OF FACT

1.  The veteran was incarcerated for a felony offense from 
January [redacted], 1995, to June [redacted], 1995.

2.  Audit worksheets indicate that the veteran received 
benefits in excess of the amounts to which he was legally 
entitled from January [redacted], 1995, to June [redacted], 1995.

3.  There is no showing that the overpayment was incorrectly 
calculated or based on inaccurate rates of payment, or that 
it was due solely to VA error.


CONCLUSION OF LAW

The overpayment of $2,014.73 for the period from January [redacted], 
1995, to June [redacted], 1995, was validly created. 38 U.S.C. § 
1114(a) (West 2002); 38 C.F.R. §§ 3.500(b), 3.665 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

From April 1978, the veteran has been in receipt of a 40 
percent evaluation for low back syndrome with possible lumbar 
radiculopathy of the left leg.  Also from April 1978, he has 
been in receipt of a 10 percent evaluation for hemorrhoids.  
The present appeal involves the validity of an overpayment 
created by retroactive reduction in the benefits payable to 
the veteran that was initiated by the RO because he was 
incarcerated.

Again, the veteran challenges the validity of the debt.  In 
this regard, a debtor may dispute the amount or existence of 
a debt, which is a right that may be exercised separately 
from a request for waiver or at the same time.  38 C.F.R. 
§ 1.911(c)(1) (2008).

Here, the overpayment in question was caused by the veteran's 
incarceration.  Under 38 C.F.R. § 3.665(a), any person who is 
incarcerated in a federal, state, or local penal institution 
in excess of 60 days for conviction of a felony shall not be 
paid compensation in excess of the amount specified in 
38 C.F.R. § 3.665(d) beginning on the 61st day of 
incarceration.  Under this section, a veteran who is rated 20 
percent or more shall receive the rate of compensation 
payable under 38 U.S.C.A. § 1114(a), which equates to a 10 
percent disability payment.  

The claims file contains documentation from the Florida 
Department of Corrections which indicates, in pertinent part, 
that the veteran was incarcerated from November [redacted], 1994, 
until June [redacted], 1995.  The date of January [redacted], 1995, was his 
61st day of incarceration.  The RO acted to stop the 
overpayment in question effective July 31, 2003.

The veteran has not disputed the dates of incarceration 
indicated above.  Rather, in his September 2003 notice of 
disagreement he simply stated that he was unaware that he was 
not permitted to draw his benefits while incarcerated.  
However, the provisions of 38 C.F.R. § 3.665 as previously 
set forth are clear in restricting the payment of benefits to 
veterans imprisoned for felony offenses, as is the case here.

Because the veteran's incarceration for the period from 
January [redacted], 1995, to June [redacted], 1995, is not in question, the 
creation of the debt cannot be successfully challenged on 
this basis.  Indeed, the overpayment could only be 
invalidated through a showing that it was calculated based on 
incorrect rates of pay or that the overpayment of benefits 
was the result of sole administrative error without the 
knowledge of the veteran.  38 C.F.R. § 3.500(b).  In this 
regard, it is noted that the claims folder includes audits 
from the RO which show the amount of benefits paid to the 
veteran in 1995.

A review of the RO audit report shows that the veteran was 
paid $2,519.07 for the period from January [redacted], 1995, through 
June [redacted], 1995, calculated as $169 for the period from January 
[redacted], 1995, to January [redacted], 1995; $195 for the period from 
January [redacted], 1995, to January [redacted], 1995; $1,784 for the period 
from February [redacted], 1995, to May [redacted], 1995; and $371.07 (22 days 
of a 30-day month at a rate of $506 per month) for the period 
from June [redacted], 1995, to June [redacted], 1995.

The records indicate that he was only due $504.34 for that 
period, calculated as $38.57 for the period January [redacted], 1995, 
to January [redacted], 1995; $44.50 for the period from January [redacted], 
1995, to January [redacted], 1995; $356 for the period from February 
[redacted], 1995, to May [redacted], 1995; and $65.27 (22 days of a 30-day 
month at a rate of $89 per month) for the period from June [redacted], 
1995, to June [redacted], 1995.  

The difference between the $2,519.07 he was paid and the 
$504.34 he should have been paid created an overpayment of 
$2,014.73.  The overpayment resulted from the payment to the 
veteran of benefits based on a combined disability evaluation 
of 50 percent, when he was only entitled to payment at the 10 
percent rate.  

In the present case, the veteran disputes the amount of the 
overpayment.  In his substantive appeal, he commented that 
the 10 percent rating that he was entitled to should have 
been deducted from his overpayment.  However, a review of the 
audit worksheets indicates that this was accounted for in 
arriving at the overpayment.  

In his substantive appeal, the veteran also noted that his 
dependents were entitled to apportionments during this period 
of incarceration.  VA law provides that an apportionment of 
some or all of a veteran's benefits may be granted to the 
veteran's spouse, child or children and dependent parents on 
the basis of individual need.  38 C.F.R. § 3.665(e).  An 
apportionment in such circumstances shall be effective the 
date of reduction of payments made to the incarcerated 
person, subject to payments to the incarcerated person over 
the same period, if an informal claim is received within one 
year after notice to the incarcerated person.  38 C.F.R. 
§ 3.665(f).  

Here, the veteran made an informal claim for apportionment of 
his benefits for three children in September 2003, within one 
year of notice of his reduction in benefits.  However, as two 
of those children were born in 2002, they would not be 
eligible for apportionment of the veteran's 1995 benefits at 
issue in this case.  The third child, T. R. was born in 1985.  
However, the RO received no response to its development 
letter regarding apportionment sent to T. R. in October 2003.  
Accordingly, there are no apportionments which would change 
the overpayment determination in this case.

As discussed above, the Board is not persuaded by the 
veteran's contentions that the debt was improperly 
calculated.  Furthermore, a review of the audit reveals no 
mathematical errors.  Moreover, there is no indication that 
the rates of pay used in calculating the overpayment were 
incorrect, nor has the veteran so contended.

In conclusion, the overpayment established from January [redacted], 
1995, to June [redacted], 1995, was based on appropriate application 
of 38 C.F.R. § 3.665 through use of undisputed dates of 
incarceration.  Moreover, the amounts were correctly 
calculated as indicated in the audit worksheets of record.

With respect to the question of whether the overpayment of 
benefits may have been due to sole VA error, it is noted that 
the RO received notice of the veteran's incarceration from 
the Florida Department of Corrections in September 2002 and 
immediately took action to initiate reduction of the 
veteran's award of compensation.  No error on the part of VA 
has been demonstrated.  

For these reasons, the debt is found to have been validly 
created and the veteran's claim must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a), redefined VA's duties to notify and 
assist a claimant in the development of a claim.  

There are some claims to which VCAA does not apply.  It has 
been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The veteran's claim regarding the reduction in benefits due 
to incarceration turns on statutory interpretation.  See 
Smith, 14 Vet. App. at 231.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  

Further, the VCAA is not applicable to Chapter 53 claims, as 
here.  In Barger v. Principi, 16 Vet. App. 132 (2002), the 
Court held that the VCAA, with its expanded duties, is not 
applicable to Chapter 53 cases, pointing out that the statute 
at issue in such cases was not found in Title 38, United 
States Code, Chapter 51 (i.e., the laws changed by VCAA).  
Nevertheless, the veteran was provided with notice concerning 
his rights in the VA overpayment process in an October 2002 
letter from the RO which provided him 60 days to submit 
additional evidence before the reduction was made.


ORDER

An overpayment in the amount of $2,014.73 established due to 
incarceration from January [redacted], 1995, to June [redacted], 1995, is 
valid, and the veteran's challenge to the creation of such 
debt is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


